 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Gallagher & Kennedy, PA,                       No. CV-16-04447-TUC- BGM
10                        Plaintiff,
11   v.                                             ORDER SETTING RULE 16 CASE
                                                    MANAGEMENT CONFERENCE
12   City of Phoenix, et al.,
13                        Defendants.
14
15           Currently pending before the Court is Plaintiff’s Unopposed Motion to Continue
16    Rule 16 Case Management Conference (Doc. 361). Having reviewed the same, and good
17    cause appearing, IT IS HEREBY ORDERED that Plaintiff’s motion (Doc. 361) is
18    GRANTED.
19           IT IS FURTHER ORDERED that the Rule 16 Case Management Conference
20    currently set for April 9, 2019, at 10:00 a.m. is VACATED and RESET to 10:00 a.m.,
21    Wednesday, May 29, 2019, before the Honorable Bruce G. Macdonald, Courtroom 3C,
22    Evo A. DeConcini U.S. Courthouse, 405 West Congress Street, Tucson, Arizona.
23           IT IS FURTHER ORDERED that Counsel shall file with the court, on or before
24    May 22, 2019, a Joint Report reflecting the results of their meeting and outlining the
25    discovery plan. It is the responsibility of Plaintiff’s counsel to initiate the communication
26    necessary to prepare the Joint Report.
27           Dated this 3rd day of April, 2019.
28
